ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2. 	The information disclosure statements (IDS) submitted on November 13th 2020, November 24th 2020 and February 10th 2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Lancaster III (US 2003/0110737; “Lancaster”) is the most relevant prior art.
Lancaster discloses all of the claimed subject matter except for advancing the wrap speed model to an earlier point in time or rotational position.
Regarding claim 13, Lancaster III (US 2003/0110737; “Lancaster”) is the most relevant prior art.
Lancaster discloses all of the claimed subject matter except for advancing the wrap speed model to an earlier point in time or rotational position.
Regarding claim 16, Lancaster III (US 2003/0110737; “Lancaster”) is the most relevant prior art.
Lancaster discloses all of the claimed subject matter except for the rotational data shift shifting the corner contact angle to an earlier rotational position.
Regarding claim 17, Lancaster III (US 2003/0110737; “Lancaster”) is the most relevant prior art.
Lancaster discloses all of the claimed subject matter except for the rotational data shift shifting the current rotational position to later rotational position.
Regarding claim 18, Lancaster III (US 2003/0110737; “Lancaster”) is the most relevant prior art.
Lancaster discloses all of the claimed subject matter except for varying the rotational data shift based at least in part upon a rate of relative rotation between the packaging material dispenser and the load.
Regarding claim 20, Lancaster III (US 2003/0110737; “Lancaster”) is the most relevant prior art.
Lancaster discloses all of the claimed subject matter except for wherein the program code determines a comer contact angle for a comer of the load, and applies the rotational shift by shifting the determined comer contact angle.
Regarding claim 21, Lancaster III (US 2003/0110737; “Lancaster”) is the most relevant prior art.
Lancaster discloses all of the claimed subject matter except for model, wherein the rotational data shift aligns a phase of a profile of an actual dispense rate of the packaging material dispenser with that calculated using the wrap speed model.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731                                                                                                             /ANDREW M TECCO/Primary Examiner, Art Unit 3731